Citation Nr: 1438293	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for PTSD from September 19, 1997 to February 8, 2012.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions rendered in September 2008 and September 2009 by the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in June 2011.  A transcript is of record. 

The Board remanded this case in January 2012 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 

In a November 2012 rating decision, the RO increased the rating for PTSD to 100 percent, effective February 8, 2012. The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993). As the 100 percent disability evaluation represents a complete grant of the benefit sought, only the issues of a higher initial rating for PTSD from September 19, 1997 to February 8, 2012, and entitlement to a TDIU prior to February 8, 2012  remain in appellate status.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.





FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, the evidence is in approximate balance as to whether from September 19, 1997, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, and family relations due to difficulty in adapting to stressful circumstances. 

2.  With resolution of the doubt in the Veteran's favor, the evidence is in approximate balance as to whether from September 19, 1997, the Veteran was unable to obtain and maintain employment due to service-connected disorders.



CONCLUSIONS OF LAW

1. For the period from September 19, 1997 to February 8, 2012, the criteria for a disability evaluation of 70 percent for PTSD have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2014).

2. For the period beginning September 19, 1997, the criteria for TDIU have been approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.16 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R.        §§ 3.102, 3.159, 3.326(a).

By letter a dated in April 2009, the Veteran was notified of how to substantiate his claim for a TDIU and an increased rating for PTSD. He was also advised of the division of responsibility as to obtain evidence, how VA rates disorders, and how he could substantiate his claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private and VA medical records (VAMRs), and statements from the Veteran. The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiries were accomplished and the medical opinions provided are factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented testimony and oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. 
These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the undersigned and the Veteran engaged in a colloquy towards substantiation of the claim and the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating and TDIU.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims folders, and the Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

The Veteran has not identified any prejudice in the conduct of the hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. No further action pursuant to Bryant is necessary.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103.


Analysis of the Claim - Increased Rating for PTSD

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R.   §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board has considered entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 7 Vet. App. 55 (1994).  

The Veteran filed his original claim of service connection for PTSD in September 1997.  The Veteran received service connection for PTSD  in a September 2008 rating decision and the disorder was evaluated as 30 percent disabling effective September 19, 1997 under 38 C.F.R. § 4.130, Diagnostic Code 9411. In March 2009, (i.e., within one year of the rating decision), the Veteran submitted correspondence the Board construes as a notice of disagreement as to the original rating decision. Although the RO assigned a 100 percent disability rating for the Veteran's PTSD effective February 2012, the claim has been in continuous appellate status since its submission in September 1997. Thus, the Board must determine the applicable disability rating for the period between September 19, 1997 and February 8, 2012. 

Under DC 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

As evidenced by use of the phrase "such symptoms as," followed by a list of examples, this list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  However, if the evidence shows the Veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating will be assigned.  Mauerhan, at 443.  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record and they will not be relied upon as the sole basis for an increased rating.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  A GAF score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran has been diagnosed with schizophrenia, which is non-service-connected.  Except where noted below, the evidence does not differentiate symptoms attributable to schizophrenia versus those due to PTSD.  Therefore, all potentially service-connected symptoms have been attributed to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998)(the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

The record largely consists of counseling records generated by the VA Medical Center in New York, New York (VAMC New York). The Veteran has been receiving mental health treatment at the VAMC New York since 1995. Records dated in early 1997 indicated the Veteran had significant delusional and grandiose ideation, experienced auditory hallucinations at night, appeared guarded and defensive, and isolated himself from others.  

The Veteran underwent a VA mental health examination in December 1997.  The examiner diagnosed the Veteran with PTSD with a psychotic disorder not otherwise specified (NOS). The examiner noted the Veteran's attendance at John Jay College and opined that he believed that if the Veteran was able to continue attending school, he may possibly be able to hold a job in his future after continued psychiatric treatment and medications compliance. 

Various treatment records indicate that the Veteran's psychiatric symptoms varied in severity for short periods. He periodically reported short periods of improvement, but continued difficulties in sleep, auditory hallucinations, easy irritability and stress management. A January 1999 mental health treatment record indicates the Veteran's sleep was problematic with interruptions, he was nervous, experiencing auditory hallucinations sporadically, becoming angry without provocation on occasion but keeping his anger under control.  He continued to have intrusive memories and flashbacks, although he was attending school, and his GAF score was recorded at 54. A March 1999 record notes the Veteran sometimes spontaneously burst into cursing without provocation or screamed "I hate you" compulsively but when having a flashbacks to his traumatic assault.    

While the Veteran's mental health picture seemed to have improved somewhat for the period between mid-2000 to June 2001 when the Veteran completed his undergraduate studies at John Jay College, treatment records indicate he continued to experience auditory hallucinations, flashbacks, mood swings, depression, and outbursts of anger.  

The claims file includes the Veteran's records from the Social Security Administration (SSA). The Veteran has been receiving SSA disability benefits for depression and psychotic features since March 1993. During a SSA psychiatric examination administered in August 2000, the Veteran reported he was living by himself and in his third year of college.  His attendance was good and he was passing his exams. He reported good concentration but also that he was experiencing intrusive thoughts of somebody trying to hurt him. He admitted to auditory hallucinations and feeling s of depression, anger and paranoia.  The examiner noted the Veteran was appropriately dressed, neat and clean, attentive and cooperative, had good eye contact, and his speech was coherent, relevant, and free of loosening of associations or flight of ideas. The examiner observed that the Veteran's judgment and reality orientation were appropriate. The examiner opined that based on the medical findings, understanding and memory, there were no significant limitations. However, the examiner also found that the Veteran's capability for sustained concentration, social interactions and adaptions were limited due to depression and anxiety. 

 The Veteran was afforded a VA examination in September 2001 by two VA certified psychiatrists.  The examiners agreed that the Veteran had PTSD and schizophrenia which were well controlled on medication.  The examiners found that the Veteran's PTSD interacted with his underlying psychotic process and to some degree aggravated his overall degree of adaptive function.  They noted the Veteran had been able to attend school and recently graduated from college but that his social functions remained severely handicapped. The examiners opined that the fact the Veteran had two diagnosis indicated a much worse prognosis overall and less likelihood for a complete recovery.  

Beginning in March 2002, the Veteran's social functioning markedly declined.  The Veteran then reported he had been more sad and depressed and was having more crying spells.  He reported that a relationship with woman deteriorated and he had  become violent when he chased her with a razor blade but did not cut her.  Due to the violent incident the Veteran was arrested and stayed in jail for 23 hours by his report.  He reported feeling stressed and having more frequent traumatic memories from the service but he felt he was "mellowing out" and not having aggressive urges or homicidal ideations.  He stated he initially had some suicidal ideations but they stopped completely and that his auditory hallucinations were well controlled.

In accordance with a January 2002 Board Remand, an addendum was provided by one of the physicians who examined the Veteran in September 2001.  The physician reiterated that the Veteran had PTSD and schizophrenia.  He opined that the degree to which the Veteran had the disorders could not be separated out fully but that there is a moderate degree of contribution from the PTSD portion of his illness. The examiner opined the Veteran remained significantly disabled despite his attempts to improve his vocational function by attending school.  The examiner further opined that socially the Veteran had remained somewhat isolated and had not been able to progress beyond the training phase of his vocational program.

A June 2002 treatment record notes the Veteran was losing track of time and came in three hours early for an appointment. He was anxious about money problems and having more frequent flashbacks and bad dreams and he reported being quite stressed. He also reported another violent episode claiming a former girlfriend attacked him and he had to hold her down.  In October 2002 he reported spending more time with his books and computer. In December 2002 he reported feeling very depressed, and that he had vague passive suicidal ideation and despondency. He reported hearing voices which were worse at night, and that he had paranoid ideation. 

In May 2004 the Veteran reported feeling somewhat more tense and anxious with end of school, final examinations and waiting for grades. He also reported another physical altercation with his friend who was "messing with his girlfriend." In October 2005 the Veteran reported being agitated due to an altercation with his neighbor.  He claimed his neighbor was harassing him and threatened him over an alleged theft of property. The Veteran stated he called the police which diffused the situation.  He also reported the return of auditory hallucinations and feeling hyper- vigilant and "combat ready." 

In April 2006 the Veteran reported doing very well and being in good spirits, mostly euthymic.  He reported that he and his girlfriend had lost a baby by miscarriage but that he was coping. He reported that he was near completing the requirements for a Master's Degree and that the relationship with his girlfriend was tremendously helpful in stabilizing for him because it took the focus off of himself. 

Mental health treatment records note an improved mental state with a decrease in PTSD symptoms until May 2009 when the Veteran reported feeling a little upset over an argument with his girlfriend.  He acknowledged that he was "snappy" and needed to keep working on his anger and developing patience.  He reported that his voices were well controlled and his trauma memories and flashbacks were at a baseline level.  In June 2009 the Veteran reported a moderate degree of dysthymia and irritability at times.  He noted some auditory hallucinations but denied paranoia except an isolated incident with an employee at his local bank.  

VA examinations were conducted again in May 2009 and February 2012.  The May 2009 examiners found that Veteran had a psychosis NOS and PTSD residual. With regard to the Veteran's PTSD they noted the Veteran was reportedly doing well and his symptoms were at a minimal level. However, the examiners opined the "Veterans mental disorder results in instability and other symptoms including persecutory delusions, auditory hallucination, occasional illogical thoughts and irrelevant speech that impacts his functioning to a more moderate to severe degree."  The examiners stated that the Veteran's prognosis for improvement of his PTSD disorder was fair to good based on treatment records which indicated that over at least the past year the Veteran's symptoms had been stable, controlled and of a mild severity.  His GAF score was recorded at 50.

The February 2012 examiner diagnosed the Veteran with PTSD and schizophrenia.  However, the examiner noted it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder. The Veteran continued to live alone and experienced some relational discord with his girlfriend of six years due to his PTSD.  The examiner noted occupational and social impairments with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The Veteran continued to experience recurrent distressing dreams of the PTSD-causing event, hallucinations and dissociative flashback episodes, feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigiliance, exaggerated startle response, depressed mood, anxiety, mild memory loss, difficulty in understanding complex demands, impaired abstract thinking, circumstantial, circumlocutory or stereotyped speech, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, persistent delusions or hallucinations, suicidal ideation, and impaired impulse control. The examiner recorded the Veteran's GAF score as 50.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

Under Mauerhan, the descriptive list of symptoms under Diagnostic Code 9411 and the General Rating Formula for Rating Mental Disorders is not exhaustive. Although the severity of the Veteran's disorder has varied, it appears that his symptoms have only improved for a period of not more than a few months. For the period of September 19, 1997 to February 8, 2012 the Veteran's symptoms are more akin to a 70 percent disability rating.  The Veteran was able to successfully complete his undergraduate and graduate degree programs during the appeal period. However, when reviewed according the benefit of the doubt to the Veteran, the  indicates that he often displayed impaired impulse control resulting in violence against friends and strangers, experienced persistent delusions and hallucinations, and had continued difficulty adapting to stressful situations.  

TDIU

The Veteran asserts that his service connected PTSD makes it impossible for him to work. A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

A TDIU may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more. 38 C.F.R.   § 4.16(a).

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it. However, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability. Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore, 1 Vet. App. at 358. The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Currently, service connection is in effect for PTSD, rated as 70 percent disabling from September 1997 and 100 percent disabling from February 2012; left ankle scar, rated as 20 percent disabling from January 1993; and  right thigh donor site scar rated 10 percent disabling from January 1993. 

Effective September 1997, the schedular criteria for a TDIU are met as the Veteran's service connected disabilities combine to at least 70 percent. See 38 C.F.R. § 4.16.

Medical treatment records support the Veteran's contention that his mental disorder renders him unemployable. The December 1997 VA examiner noted the Veteran's unemployment status, college enrollment and opined that with continued psychiatric treatment and use of medication, the Veteran "may possibly be able to hold a job." The April 2002 VA examiner also noted the Veteran's ability to attend college and vocational training but stated that it was often the case that a successful rehabilitation at school resulted in a failure in the workforce. May 2009 VA examiners opined that "there is likely to be reduced reliability and productivity in work and school situations due to his mental disorder." Finally, the February 2012 VA examiner opined that the interaction of the Veteran's mental disorders makes his PTSD less treatment resistant and "unlikely that he could be gainfully employed in anything more than a part-time, low stress job at this point in his life." 

Given these examiners' observations in light of the record and that the Veteran clearly now meets the schedular criteria for consideration for TDIU, the Board will grant the total rating for the entire appeal period. 


ORDER

A 70 percent evaluation for PTSD is granted, effective September 19, 1997 through February 8, 2012. 

A TDIU is granted, effective September 19, 1997.  


_________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


